Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding *648thereto the following: "Upon the appeal herein there were presented and necessarily passed upon questions under the Constitution of the United States, viz: whether the rights of the defendant under the Fifth and Fourteenth Amendments were denied. Defendant argued that the District Attorney waived a probation report, in effect a promise of no recommendation on sentence because under the Code of Criminal Procedure the maximum sentence which could have been imposed upon defendant without a probation report was 90 days; that the District Attorney’s subsequent request at sentencing for imposition of a one-year term of imprisonment breached that promise. The Court of Appeals considered these contentions and held that there was no breach of any promise by the District Attorney and no violation of defendant’s constitutional rights. [See 32 N Y 2d 723.]